 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
       UNITED STATES OF AMERICA,
 8                          Plaintiff,
                                                      CR18-16 TSZ
 9         v.
                                                      MINUTE ORDER
10     CLYDE McKNIGHT,
11                          Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
            (1)    Defendant’s motion to seal, docket no. 418, is GRANTED, and defendant’s
14
     ex parte motion, docket no. 419, shall remain under seal.
15          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
16
            Dated this 18th day of February, 2020.
17

18                                                   William M. McCool
                                                     Clerk
19
                                                     s/Karen Dews
20                                                   Deputy Clerk

21

22

23

     MINUTE ORDER - 1
